Citation Nr: 9924691	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1967.  

The veteran's original claim seeking entitlement to service 
connection for a back disorder was denied by the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), in a July 1967 rating decision.  The 
case was timely appealed to the Board of Veterans' Appeals 
(Board), which upheld the denial in a decision dated in 
November 1968.  

The veteran's attempts to reopen his claim for service 
connection for a back disorder were repeatedly denied by the 
RO in February 1976, and by the Board in decisions issued in 
March 1979 and June 1985.  The most recent prior final denial 
is a December 1989 rating decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disability, with 
notification sent on January 22, 1990.  This decision was not 
appealed. 
 
This matter now comes before the Board on appeal from a 
December 1997 decision of the RO, which found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for a back condition.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 20, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.



FINDINGS OF FACT

1.  The most recent final decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder, was dated 
in December 1989.  A notice of disagreement was not received 
within the subsequent one-year period after notification 
dated January 22, 1990.  

2.  Evidence associated with the record since the December 
1989 decision shows that the veteran may have had an 
aggravation of a preexisting back disorder during active 
duty.


CONCLUSION OF LAW

Evidence received subsequent to the most recent unappealed 
decision of December 1989, which denied entitlement to 
service connection for a back disorder is new and material; 
thus the claim is reopened and must be considered on the 
basis of all the evidence of record, both new and old.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records previously before the RO and the 
Board include a December 1966 X-ray of the lumbar spine which 
revealed a partial sacralization of L5 which is a variant of 
normal, and the lumbar spine was entirely negative.  A 
December 1966 prescription note prescribed physical therapy 
for Williams Exercises for back strengthening.  The veteran 
was said to have pseudoarthritis between the transitional 
lumbar vertebrae and sacrum.  In January 1967, he was said to 
have trouble only on the "low crawl" and had bad back pain 
on doing this.  He otherwise could run well and scored 336 on 
"PT test."  Another January 1967 treatment record noted 
chronic low back pain.  X-rays demonstrated aggravation by 
heavy duty.  Moderate spasm of the left paraspinous muscles 
was noted and he was assessed with acute low back pain.  He 
was placed on profile for chronic low back pain in January 
1967.  In February 1967, he continued with complaints of back 
pain, with same paravertebral muscle spasm noted.  He was 
prescribed a back brace and continued into March 1967 with 
much trouble with his back.  He was unable to do exercises in 
March 1967 and was sent to the dispensary.  A Medical Board 
in March 1967 diagnosed sacralization of the L5 vertebrae, 
and determined that this pre-existed service (EPTS) and was 
not aggravated by service.  The Medical Board recommended 
separation for an EPTS condition not service aggravation, as 
he was found not to meet induction standards.

The report from a VA examination in June 1967, previously 
considered by the RO and the Board, revealed a history 
elicited from the veteran of a sergeant stepping on his legs 
or back during calisthenics, and subsequent to this, he has 
had exquisite pain and limited motion in his back.  No 
evidence of tissue substance loss, muscular atrophy or 
sensory disturbance was noted, and he had full ranges of 
motion and full straight elevation, without limitation except 
for subjective complaints of pain.  X-ray findings from June 
1967 demonstrated slight dextroscoliosis of the lumbar spine, 
otherwise, negative.  The diagnosis was dextroscoliosis, 
lumbar spine with transitional L5, osteoarthritis sacroiliac 
joints and residuals of injury to legs not found.  

Other medical evidence previously reviewed by the RO and 
Board includes a March 1978 VA examination, which noted a 
history of diagnosed exaggerated lordotic curve and scoliosis 
of the lumbar spine.  

A report of a private medical examination by an orthopedist 
dated in August 1968, previously considered by the RO and 
Board, noted the history of back pain increasing in severity 
during induction basic training.  It also noted an alleged 
incident where a sergeant was said to have walked on his back 
and legs.  The impressions were postural low back pain, 
transitional lumbosacral vertebra with sacralization at L5 
and pseudoarthritis formation.  The examiner was unable to 
state with certainty whether or not the veteran's low back 
anomaly of the transitional vertebra was permanently 
exacerbated by service.  

In July 1978 the veteran testified that he was born with an 
abnormal back and asserted that he aggravated his preexisting 
back disorder inservice.  He testified that he injured his 
back during calisthenics when a drill sergeant stepped on his 
legs.  

Evidence received after the most recent final decision of 
December 1989 includes private treatment records from 1989 to 
1990 which documented problems such as glaucoma, psychiatric 
complaints and knee problems due to a medial meniscectomy.  
These records did not include treatment for back problems.

A December 1990 VA examination for nonservice connected 
pension included an orthopedic evaluation of the veteran's 
lumbar spine.  He complained of back pain upon lifting more 
than 10 pounds, and was noted to squirm any place his back 
was touched.  The relevant diagnosis was chronic lumbosacral 
strain.  

VA treatment records from 1996 to 1997 continued to reveal 
treatment for problems other than back complaints.  

The report from a private psychiatric evaluation conducted in 
June 1997 indicated that the veteran was preoccupied with his 
back problems, which he alleged, preexisted service and were 
aggravated by injuring his back inservice.  

On the occasion of a hearing on appeal before a hearing 
officer in December 1997, the veteran testified that he had 
some back problems prior to service, and that he had been 
informed that he had an abnormal back prior to being drafted.  
He testified that his back problems increased in severity 
during basic training, particularly when a drill sergeant 
walked across his legs while he was doing calisthenics.  

In written correspondence submitted by Gilbert C. Evans, MD, 
a private physician in September 1998, indicated that he had 
reexamined the veteran and found the spinal disorder that 
preexisted service was permanently aggravated by his military 
service.  Dr. Evans further noted that his current disability 
would be less if he had not had the trauma caused by military 
services. 

On the occasion of his hearing on appeal in May 1999, the 
veteran testified again that his preexisting back disability 
was permanently aggravated by service.

Analysis

As noted above, the most recent prior final denial is the 
RO's December 1989 denial of the veteran's claim to reopen a 
claim for entitlement to service connection for a back 
disorder.  This decision was not appealed by the veteran 
within one year of receiving this notification, and is 
therefore final and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991). 

The question now presented is whether new and material 
evidence has been submitted, since the most recent prior 
adverse decision of December 1989, to permit reopening of the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  It is significant, for the outcome portion 
of this case, that the presumption of credibility attaches to 
evidence submitted for purposes of reopening a claim.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) explained that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal) Circuit has also recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3rd 1356 (1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  Precedent decisions 
of the Court must be given full force and effect immediately, 
even if VA appeals the decision.  See Tobler v. Derwinski, 2 
Vet. App. 8 (1991); see also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  It therefore follows that a precedent 
decision of the Federal Circuit, a court of superior 
jurisdiction, must be given immediate force and effect as 
well.

The Court has recently stated that a review of the claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disorder.  Specifically, 
the evidence submitted after the prior decision of December 
1989 is a medical opinion asserting that the veteran's 
preexisting back disorder was permanently aggravated by his 
military service and that the current disability would be 
less if not for the trauma caused by service.  Essentially 
this medical opinion, which is presumed to be true for the 
purposes of reopening the claim, states that the veteran's 
preexisting back disorder was permanently aggravated beyond 
natural progression due to service.  This new evidence is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant, that it must be considered in order to fairly 
decide the merits of the claim.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened. The Board also concludes that the 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991), see Elkins, Winters, supra, which thus permits further 
development of the appellant's claim, as set forth below in 
the REMAND section of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the claim for service connection for a low 
back disorder, de novo review of all the evidence is 
indicated.  In order so as to not prejudice the appellant's 
claim, initial review by the RO is also indicated.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In view of the foregoing, the Board finds that further 
development is warranted, in light of the continued questions 
that exist regarding the nature and severity of his back 
disorder.  The Board notes that a sacralization of the L5 
vertebrae, which is a congenital deformity, was diagnosed 
inservice.  The service medical records clearly document 
treatment for back complaints, said to be aggravated by heavy 
duty, including participation on the "low crawl" exercises.  
A medical opinion is necessary to clarify whether the 
veteran's low back disability was caused or aggravated by 
service.  The Court has held that such medical questions must 
be addressed by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for a 
back disability, not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his attorney should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination, in order to ascertain the 
nature and etiology of any current back 
disability.  All tests and studies deemed 
necessary by the examiner should be 
conducted.  The examiner must review all 
the medical data on file and should 
specifically address the following 
questions:  (1) what was the significance 
of the December 1966 X-ray of the lumbar 
spine which revealed a partial 
sacralization of L5 assessed at the time 
as a variant of normal, with the lumbar 
spine found otherwise negative, as 
compared to the Medical Board findings in 
March 1967 which diagnosed sacralization 
of the L5 vertebrae, and determined that 
this pre-existed service and was not 
aggravated by service; (3) if the veteran 
clearly had a back disorder before 
service, the examiner should indicate 
with consideration in reference to the 
treatment and complaints documented in 
service including the complaints 
regarding physical training, whether such 
pre-existing back condition condition 
became worse or was permanently 
aggravated by the veteran's military 
service; (4) if the examiner finds that 
any pre-service back disorder was not 
aggravated or did not become worse during 
the veteran's military service, the 
examiner should then specifically 
indicate the approximate date of onset of 
any currently identified back pathology; 
and (5) whether other factors, including 
postservice trauma or the aging process 
after the veteran's military service may 
have played a role in the development of, 
or aggravation of, any back disorder 
found to be currently present.  If the 
veteran is not currently suffering from 
any back pathology which could be 
regarded as having been incurred in or 
aggravated while the veteran was in 
service, the examiner must specifically 
indicate so.  The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.  The veteran's entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should be requested to 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder. 

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner, it must be returned to the 
examining physician for correction.  38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet. App. 268 (1998). 

4.  Following completion of the 
foregoing, the RO should again consider 
the veteran's claim in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claim, the RO should 
take into consideration all legal 
provisions pertaining to presumption of 
soundness and aggravation.  

5.  If the determination is adverse to 
the veteran, the RO should furnish the 
veteran and his attorney a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence, both new 
and old, and sets forth the applicable 
legal criteria pertinent to this appeal.  

Thereafter, the veteran and his attorney should be afforded 
the opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals







